DETAILED ACTION

Claim Objections
Claims 9 and 19 are objected to because of the following informalities:  Claims 9 and 19 have the words “to receive” struck through in the Amendment filed on February 20, 2022.  These words were not present in the prior set of claims.  The Examiner believe these words were intended to be underlined so that the language would be added to the claims.  Appropriate correction is required.  For the purposes of Examination, the Examiner interprets that those words were added to claims 9 and 19.

Claim Rejections - 35 USC § 112
Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recites the limitations “first condition” and “second condition.”   There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 7-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bichot et al. (US 2009/0313690) in view of Segal (US 2006/0050736).

Regarding claim 1, Bichot discloses a method for a first node disposed in a network environment (Bichot, Fig. 3, Modem 3.8; Fig. 4, modem 4.2), the method comprising: 
a. sending data to a second node through tunnels in a first tunnel group (Bichot, paragraph [0036], lines 23-28, tunnel for each data packet exchanged; paragraph [0050], lines 24-26, first tunnel); 
the first tunnel group comprises at least two tunnels (Bichot, Fig. 4, tunnels 1…n; paragraph [0037], there are n distinct tunnels between the pair of communication nodes, with a tunnel for each access to the destination node; The Examiner interprets that multiple tunnels used for multiple uplink accesses and multiple downlink accesses, respectively (as discussed in paragraph [0004] of Bichot), comprise the claimed first and second tunnel groups); 
b. receiving data from the second node through tunnels in a second tunnel group (Bichot, paragraph [0036], lines 23-28, tunnel for each data packet exchanged; paragraph [0050], lines 41-43); 
the second tunnel group comprises at least two tunnels (Bichot, Fig. 4, tunnels 1…n; paragraph [0037], there are n distinct tunnels between the pair of communication nodes, with a tunnel for each access to the destination node; The Examiner interprets that multiple tunnels used for multiple uplink accesses and multiple downlink accesses, respectively (as discussed in paragraph [0004] of Bichot), comprise the claimed first and second tunnel groups); and 
c. receiving a configuration (Bichot, paragraph [0036], lines 25-35, tunnel is chosen based on parameters such as bandwidth, statistics of use, delay; paragraph [0051], lines 1-16, modem and gateway share information on the links, such as parameters for choosing a link or privilege for certain links for certain types of traffic);
the configuration is to assign priority for each tunnel in the first tunnel group and each tunnel of in the second tunnel group (Bichot, paragraph [0036], lines 25-35, tunnel is chosen based on parameters such as bandwidth, statistics of use, delay; paragraph [0051], lines 1-16, modem and gateway share information on the links, such as parameters for choosing a link or privilege for certain links for certain types of traffic); and
d. determining performance of each tunnel in the first tunnel group and performance of each tunnel in the second tunnel group (Bichot, paragraph [0004], lines 1-8; paragraph [0036], lines 23-35, choice dependent on link performance; paragraph [0048], lines 1-8, dynamic withdrawal of links based on performance; paragraph [0051], lines 1-16, dynamically collect statistics about the links): 
i. when performance of a tunnel in the first tunnel group is satisfied, starting usage of the tunnel to send data to the second node (Bichot, paragraph [0004], lines 1-8, condition of low-speed used for queries and outgoing traffic, while high-speed used for responses and incoming traffic; paragraph [0036], lines 25-35, tunnel is chosen based on parameters such as bandwidth, statistics of use, delay; paragraph [0051], lines 1-16, modem and gateway share information on the links, such as parameters for choosing a link or privilege for certain links for certain types of traffic); and 
ii. when performance of a tunnel in the second tunnel group is satisfied, starting usage of the tunnel to receive data from the second node (Bichot, paragraph [0004], lines 1-8, condition of low-speed used for queries and outgoing traffic, while high-speed used for responses and incoming traffic; paragraph [0036], lines 25-35, tunnel is chosen based on parameters such as bandwidth, statistics of use, delay; paragraph [0051], lines 1-16, modem and gateway share information on the links, such as parameters for choosing a link or privilege for certain links for certain types of traffic);
wherein: each of the first condition and the second condition is based on at least one of:  a coverage, a performance, a traffic congestion, and a latency sensitivity (Bichot, paragraph [0004], lines 1-8, condition of low-speed used for queries and outgoing traffic, while high-speed used for responses and incoming traffic; paragraph [0036], lines 23-35, choice dependent on link performance; paragraph [0048], lines 1-8, dynamic withdrawal of links based on performance; paragraph [0051], dynamically collect statistics about the links such as error rate, travel time, bandwidth);
the tunnels in the first tunnel group and the tunnels in the second tunnel group are formed using (i) at least two network interfaces of the first node (Bichot, Fig. 3, interfaces 3.8 & 3.10; Fig. 4, tunnels 1 to n;) and at least one network interface of the second node (Bichot; Fig. 4, tunnels 1 to n; paragraph [0038], interfaces of the remote network; paragraph [0050], virtual Ethernet interface of the gateway), or (ii) at least one network interface of the first node (Bichot, Fig. 3, interfaces 3.8 & 3.10; Fig. 4, tunnels 1 to n) and at least two network interfaces of the second node (Bichot, Fig. 4, tunnels 1 to n; paragraph [0038], interfaces of the remote network; paragraph [0050], virtual Ethernet interface of the gateway);
the tunnels in the first tunnel group are satisfied with a first condition (Bichot, paragraph [0004], lines 1-8, condition of low-speed used for queries and outgoing traffic, while high-speed used for responses and incoming traffic; paragraph [0036], lines 25-35, tunnel is chosen based on parameters such as bandwidth, statistics of use, delay; paragraph [0051], lines 1-16, modem and gateway share information on the links, such as parameters for choosing a link or privilege for certain links for certain types of traffic); 
the tunnels in the second tunnel group are satisfied with a second condition (Bichot, paragraph [0004], lines 1-8, condition of low-speed used for queries and outgoing traffic, while high-speed used for responses and incoming traffic; paragraph [0036], lines 25-35, tunnel is chosen based on parameters such as bandwidth, statistics of use, delay; paragraph [0051], lines 1-16, modem and gateway share information on the links, such as parameters for choosing a link or privilege for certain links for certain types of traffic).

Bichot does not explicitly disclose a threshold for tunnel performance.

Segal discloses sending data to the second node through tunnels in a first tunnel group (Segal, paragraphs [0002] - [0003], limited capacity is based on being geographically located in rural areas; paragraph [0019], selecting terrestrial or satellite routes according to latency requirements; paragraphs [0024]-[0026], segregating traffic into satellite flow and terrestrial flow according to performance requirements and priority of data applications; paragraph [0030], lines 1-8, IP tunnel);
receiving a configuration (Segal, paragraph [0068], forwarding behavior configured through management interface; paragraph [0070], customers may use higher performance route for a premium); the configuration is to assign priority for each tunnel (Segal, paragraph [0070], higher performance terrestrial route used based on customer priority, application priority);
d. determining performance of each tunnel in the first tunnel group and performance of each tunnel in the second tunnel group (Segal, paragraph [0019], selecting terrestrial or satellite routes according to latency requirements; paragraphs [0024]-[0026], segregating traffic into satellite flow and terrestrial flow according to performance requirements and priority of data applications; paragraph [0070], higher performance route used based on customer priority, application priority): 
i. when performance of a tunnel in the first tunnel group is satisfied with a first threshold, starting usage of the tunnel to send data to the second node (Segal, paragraph [0019], selecting terrestrial or satellite routes according to latency requirements [thresholds]; paragraphs [0024]-[0026], segregating traffic into satellite flow and terrestrial flow according to performance requirements and priority of data applications; paragraph [0070], higher performance route used based on customer priority, application priority); and 
ii. when performance of a tunnel in the second tunnel group is satisfied with a second threshold, starting usage of the tunnel to receive data from the second node (Segal, paragraph [0019], selecting terrestrial or satellite routes according to latency requirements [thresholds]; paragraphs [0024]-[0026], segregating traffic into satellite flow and terrestrial flow according to performance requirements and priority of data applications; paragraph [0070], higher performance route used based on customer priority, application priority);
wherein: each of the first condition and the second condition is based on at least one of:  a coverage, a performance, a traffic congestion, and a latency sensitivity (Segal, paragraphs [0002] - [0003], limited capacity is based on being geographically located in rural areas; paragraph [0019], selecting terrestrial or satellite routes according to latency requirements; paragraphs [0024]-[0026], segregating traffic into satellite flow and terrestrial flow according to performance requirements and priority of data applications; paragraph [0030], lines 1-8, IP tunnel);
the tunnels in the first tunnel group are satisfied with a first condition (Segal, paragraph [0019], selecting terrestrial or satellite routes according to latency requirements [thresholds]; paragraphs [0024]-[0026], segregating traffic into satellite flow and terrestrial flow according to performance requirements and priority of data applications; paragraph [0070], higher performance route used based on customer priority, application priority); 
the tunnels in the second tunnel group are satisfied with a second condition (Segal, paragraph [0019], selecting terrestrial or satellite routes according to latency requirements [thresholds]; paragraphs [0024]-[0026], segregating traffic into satellite flow and terrestrial flow according to performance requirements and priority of data applications; paragraph [0070], higher performance route used based on customer priority, application priority); 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use thresholds for tunnel performance in the invention of Bichot.  The motivation to combine the references would have been to improve communications. 

Regarding claim 2, Bichot in view of Segal discloses the method according to claim 1, further comprising: when the performance of more than one tunnel in the first tunnel group is satisfied with the first threshold, selecting a tunnel with a higher priority in the first tunnel group to send data to the second node; wherein at least one in the first tunnel group is established through a satellite modem (Bichot, Fig. 3, Modem 3.8; Fig. 4, modem 4.2; paragraph [0004], lines 1-4, satellite; paragraph [0036], lines 23-35, tunnel choice dependent on various parameters of link performance; paragraph [0048], lines 1-8, dynamic withdrawal of links based on performance; paragraph [0051], lines 1-16, use different links for different types of traffic) (Segal, paragraph [0019], selecting terrestrial or satellite routes according to latency requirements [thresholds]; paragraphs [0024]-[0026], segregating traffic into satellite flow and terrestrial flow according to performance requirements and priority of data applications; paragraph [0070], higher performance route used based on customer priority, application priority).


Regarding claim 3, Bichot in view of Segal discloses the method of claim 1, further comprising: when the performance of more than one tunnel in the second tunnel group is satisfied with the second threshold, selecting a tunnel with a higher priority in the second tunnel group to receive data from the second node; wherein at least one in the second tunnel group is established through a cellular modem (Bichot, Fig. 3, Modem 3.8; Fig. 4, modem 4.2; paragraph [0004], lines 1-4, satellite; paragraph [0036], lines 23-35, tunnel choice dependent on various parameters of link performance; paragraph [0048], lines 1-8, dynamic withdrawal of links based on performance; paragraph [0051], lines 1-16, use different links for different types of traffic) (Segal, paragraph [0019], selecting terrestrial or satellite routes according to latency requirements [thresholds]; paragraphs [0024]-[0026], segregating traffic into satellite flow and terrestrial flow according to performance requirements and priority of data applications; paragraph [0070], higher performance route used based on customer priority, application priority).

Regarding claim 4, Bichot in view of Segal discloses the method of claim 1, further comprising aggregating at least one tunnel in the first tunnel group and at least one tunnel in the second tunnel group to form one aggregated tunnel (Bichot, paragraph [0004], lines 1-8; paragraph [0036], lines 23-35, tunnel for each data packet exchanged are jointly used in a multi-link; paragraph [0050], lines 24-26, multi-link).  

Regarding claim 5, Bichot in view of Segal discloses the method of claim 1, wherein the configuration is to select (i) the at least two network interfaces of the first node and the at least one network interface of the second node, or (ii) the at least one network interface of the first node and the at least two network interfaces of the second node to form the tunnels in the first tunnel group and the tunnels in the second tunnel group (Bichot, Fig. 3, interface 1, interface 2; Fig. 5, interfaces; paragraph [0005], share different accesses; paragraph [0038], one address per access, each address corresponding to an interface connecting it to the network; paragraph [0047], interfaces). 

Regarding claim 7, Bichot in view of Segal discloses the method of claim 1, further comprising when the performance of the tunnel in the first tunnel group is not satisfied with the first threshold, stopping the usage of the tunnel to send data to the second node; and 
when the performance of the tunnel in the second tunnel group is not satisfied with the first threshold, stopping the usage of the tunnel to receive data from the second node (Bichot, paragraph [0004], lines 1-8; paragraph [0036], lines 23-35, choice dependent on link performance; paragraph [0048], lines 1-8, dynamic withdrawal of links based on performance; paragraph [0051], lines 1-16, dynamically collect statistics about the links) (Segal, paragraph [0016], sessions terminate based on link failure; paragraph [0019], lines 9-12, allowable delay limitations [thresholds]).  

Regarding claim 8, Bichot in view of Segal discloses the method of claim 1, wherein the data sent at step (a) and the data received at step (b) are encapsulated in respective Internet Protocol (IP) packets (Bichot, paragraph [0002], IP packets); and 
the performance of each tunnel in the first tunnel group and the performance of each tunnel in the second tunnel group are determined at step (d) based on at least one of: a packet delay, a bandwidth, a throughput, a packet loss, a packet drop, a power consumption, a signal noise ratio, a round-trip time, an interference level, an error rate, a quality of service, a queuing delay, and a packet jitter (Bichot, paragraph [0004], lines 1-8, condition of low-speed used for queries and outgoing traffic, while high-speed used for responses and incoming traffic; paragraph [0036], lines 25-35, tunnel is chosen based on parameters such as bandwidth, statistics of use, delay; paragraph [0051], lines 1-16, modem and gateway share information on the links, such as parameters for choosing a link or privilege for certain links for certain types of traffic).  

Regarding claim 9, Bichot in view of Segal discloses the method of claim 1, further comprising: when one or more tunnels in the second tunnel group are satisfied with the first condition, starting usage of the one or more tunnels to send data at step (a) (Bichot, paragraph [0036], lines 23-35, tunnel choice dependent on various parameters of link performance; paragraph [0048], lines 1-8, dynamic withdrawal of links based on performance; paragraph [0051], lines 1-16, use different links for different types of traffic); and 
when one or more tunnels in the second tunnel group are not satisfied with the first condition, stopping usage of the one or more tunnels to send data at step (a) (Bichot, paragraph [0036], lines 23-35, tunnel choice dependent on various parameters of link performance; paragraph [0048], lines 1-8, dynamic withdrawal of links based on performance; paragraph [0051], lines 1-16, use different links for different types of traffic).  

Regarding claim 10, Bichot in view of Segal discloses the method of claim 1, further comprising: when one or more tunnels in the first tunnel group are satisfied with the second condition, starting usage of the one or more tunnels to receive data at step (b) (Bichot, paragraph [0036], lines 23-35, tunnel choice dependent on various parameters of link performance; paragraph [0048], lines 1-8, dynamic withdrawal of links based on performance; paragraph [0051], lines 1-16, use different links for different types of traffic) ; and 
when one or more tunnels in the first tunnel group are not satisfied with the second condition, stopping usage of the one or more tunnels to receive data at step (b) (Bichot, paragraph [0036], lines 23-35, tunnel choice dependent on various parameters of link performance; paragraph [0048], lines 1-8, dynamic withdrawal of links based on performance; paragraph [0051], lines 1-16, use different links for different types of traffic).  


Claims 11-15 and 17-20 are rejected under substantially the same rationale as claims 1-5 and 6-10.  Bichot additionally discloses a plurality of network interfaces (Fig. 3, interfaces 3.8 & 3.10); at least one processing unit (paragraph [0050], line 14, processed); at least one main memory (paragraph [0050], line 13, stores); at least one secondary storage storing program instructions  executable by the at least one processing unit (paragraph [0045], line 1, software).

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bichot in view of Segal, and further in view of Chen et al. (US 2013/0084878).

Regarding claim 6, Bichot in view of Segal discloses the method of claim 5, wherein the configuration is received from a user (Segal, paragraph [0068], forwarding behavior configured through management interface; paragraph [0070], customers may use higher performance route for a premium).  Bichot does not explicitly disclose, but Chen discloses the user enters the configuration through a webpage (Chen, paragraph [0036], user interface for ranking network priority provided by a web server).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the user interface of Chen for configuring the invention of Bichot.  The motivation to combine the references would have been to provide the configuration to the network. 

Claim 16 is rejected under substantially the same rationale as claim 6.  


Response to Arguments
Applicant's arguments filed February 20, 2022 have been fully considered but they are not persuasive.
Applicant asserts that the claims are patentable because Bichot and Segal allegedly do not disclose the amended claim limitations.  However, Bichot in view of Segal disclose all the amended claim limitations.  
Bichot discloses d. determining performance of each tunnel in the first tunnel group and performance of each tunnel in the second tunnel group (Bichot, paragraph [0004], lines 1-8; paragraph [0036], lines 23-35, choice dependent on link performance; paragraph [0048], lines 1-8, dynamic withdrawal of links based on performance; paragraph [0051], lines 1-16, dynamically collect statistics about the links): 
i. when performance of a tunnel in the first tunnel group is satisfied, starting usage of the tunnel to send data to the second node (Bichot, paragraph [0004], lines 1-8, condition of low-speed used for queries and outgoing traffic, while high-speed used for responses and incoming traffic; paragraph [0036], lines 25-35, tunnel is chosen based on parameters such as bandwidth, statistics of use, delay; paragraph [0051], lines 1-16, modem and gateway share information on the links, such as parameters for choosing a link or privilege for certain links for certain types of traffic); and 
ii. when performance of a tunnel in the second tunnel group is satisfied, starting usage of the tunnel to receive data from the second node (Bichot, paragraph [0004], lines 1-8, condition of low-speed used for queries and outgoing traffic, while high-speed used for responses and incoming traffic; paragraph [0036], lines 25-35, tunnel is chosen based on parameters such as bandwidth, statistics of use, delay; paragraph [0051], lines 1-16, modem and gateway share information on the links, such as parameters for choosing a link or privilege for certain links for certain types of traffic);
the tunnels in the first tunnel group and the tunnels in the second tunnel group are formed using (i) at least two network interfaces of the first node (Bichot, Fig. 3, interfaces 3.8 & 3.10; Fig. 4, tunnels 1 to n;) and at least one network interface of the second node (Bichot; Fig. 4, tunnels 1 to n; paragraph [0038], interfaces of the remote network; paragraph [0050], virtual Ethernet interface of the gateway), or (ii) at least one network interface of the first node (Bichot, Fig. 3, interfaces 3.8 & 3.10; Fig. 4, tunnels 1 to n) and at least two network interfaces of the second node (Bichot, Fig. 4, tunnels 1 to n; paragraph [0038], interfaces of the remote network; paragraph [0050], virtual Ethernet interface of the gateway).
Segal discloses d. determining performance of each tunnel in the first tunnel group and performance of each tunnel in the second tunnel group (Segal, paragraph [0019], selecting terrestrial or satellite routes according to latency requirements; paragraphs [0024]-[0026], segregating traffic into satellite flow and terrestrial flow according to performance requirements and priority of data applications; paragraph [0070], higher performance route used based on customer priority, application priority): 
i. when performance of a tunnel in the first tunnel group is satisfied with a first threshold, starting usage of the tunnel to send data to the second node (Segal, paragraph [0019], selecting terrestrial or satellite routes according to latency requirements [thresholds]; paragraphs [0024]-[0026], segregating traffic into satellite flow and terrestrial flow according to performance requirements and priority of data applications; paragraph [0070], higher performance route used based on customer priority, application priority); and 
ii. when performance of a tunnel in the second tunnel group is satisfied with a second threshold, starting usage of the tunnel to receive data from the second node (Segal, paragraph [0019], selecting terrestrial or satellite routes according to latency requirements [thresholds]; paragraphs [0024]-[0026], segregating traffic into satellite flow and terrestrial flow according to performance requirements and priority of data applications; paragraph [0070], higher performance route used based on customer priority, application priority);
Applicant asserts that the dependent claims are patentable because Bichot and Segal allegedly do not disclose the claim limitations recited in those claims.  However, as discussed in the claim rejections above, Bichot in view of Segal discloses the limitations recited in each of the claims.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466